Citation Nr: 1744791	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-30 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), insomnia, and adjustment disorder with mixed emotional features, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran retired from active duty after he served from March 1979 to March 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Additionally, Clemons v. Shinseki, 23 Vet. App. 1 (2009), directs VA to construe service connection claims to include any disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  A review of the Veteran's private and VA treatment records reveal that the Veteran has been diagnosed with for PTSD, insomnia, and adjustment disorder with mixed emotional features.  As such, in order to account for all of the Veteran's mental health symptoms, the Veteran's claims of entitlement to service connection for insomnia and stress related fatigue has been recharacterized as a claim of entitlement to service connection for a psychiatric disorder to include PTSD, insomnia, and adjustment disorder with mixed emotional features.

The issue of service connection for a psychiatric disorder, to include PTSD, insomnia, and adjustment disorder with mixed emotional features, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2004 rating decision denied service connection for insomnia and stress related fatigue; the Veteran did not perfect an appeal.

2.  Evidence submitted since the February 2004 rating decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision which denied service connection for insomnia and stress related fatigue is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the February 2004 rating decision and the claim of entitlement to service connection for a mental disorder, to include PTSD, insomnia, and adjustment disorder with mixed emotional features, previously claimed as insomnia and stress related fatigue, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In a June 2003 rating decision, the RO denied service connection for insomnia and stress related fatigue as there was no current medical evidence of a disabling condition.  A notice of disagreement (NOD) was received in July 2003 asserting that the Veteran had a current diagnosis of a disabling mental condition, within the subsequent one-year period.  In October 2003, the RO issued another rating decision which deferred service connection to allow time for additional development.  In February 2004, the RO denied service connection for insomnia and stress related fatigue for lack of current medical evidence of a disabling condition related to military service.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's February 2004 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of lay statements, hearing testimony, and medical records including a record received in May 2017 that documents the Veteran having chronic PTSD, with chronic autonomic arousal, insomnia, avoidance of crowds and overstimulated situations, emotional detachment, numbing of feelings, transient anxiety, and transient depression.  The reason for the prior final denial was that there was no medical evidence of a current diagnosis establishing the Veteran's psychiatric disorder arose on active duty or was shown to have manifested itself to a compensable degree within the one year period following release from active duty.  In other words, the current disability and nexus elements were missing.  This evidence suggests that the Veteran's has a current mental disorder and that his disorder may be related to his service.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional lay and medical evidence suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the February 2004 rating decision.  Therefore, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, insomnia, and adjustment disorder with mixed emotional features, previously claimed as insomnia and stress related fatigue, is reopened.  


ORDER

The application to reopen the claim of entitlement to service connection for a mental disorder, to include PTSD, insomnia, and adjustment disorder with mixed emotional features, previously claimed as insomnia and stress related fatigue, is granted.  


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim for an increased rating, so the Veteran is afforded every possible consideration.

The claim of service connection for a mental disorder has been reopened and the Board finds that a current VA examination and opinion is necessary in resolving this claim.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service treatment records (STRs) reflect that the Veteran was diagnosed with adjustment disorder with mixed emotional features in October 1993.  The Navy doctor found the Veteran unfit for ship duty.  The Veteran reported that removal from the ship helped, but he continued to have obsessive worry.  In March 1994, the Veteran denied sleeping problems and stated that he felt fine besides his depressed mood.  He was prescribed medication for his depressive symptoms from October 1993 to March 1994.  In January 1995, the Veteran reported that he was fatigued and stressed at the United States Naval Senior Enlisted Academy as the Coast Guard methodology differed.  The Veteran was diagnosed with recurrent adjustment disorder with depressed mood and prescribed medication.  In February 1995, he dis-enrolled from the program, yet reported that his mood was good.  A November 2002 retirement medical history report noted adjustment disorder diagnosis due to stress related fatigue.  

In a June 2011 letter, the Veteran's wife stated that the Veteran had a sleep disorder when she married him in 1980 that appeared to get worse throughout his career.  She stated that the Veteran's letters in the 1980s often detailed how he was unable to get quality sleep on his boat.  His sleeplessness often kept her up at night.

In his June 2011 statement, the Veteran noted that his adjustment disorder with mixed emotional features manifested in a lack of quality sleep throughout his military career.  After his service, the Veteran was prescribed medication to help him sleep.  He tried medication to help him with his unexpected attacks of fear and worry, but was not given a prescription for this medication.  

An August 2011 physician's note detailed that the Veteran has been treated for insomnia since March 2009 with a successful response to medication.  

At his May 2017 Board hearing, the Veteran asserted that he had the following mental disorders since service: PTSD, insomnia, hypervigilance, depressed mood, anxiety, and adjustment disorder.  He stated that his mental disorders manifested in constant stress and poor sleep.  He stated that he did not use medication for a mental disorder when he retired from active duty service in 2003.  He was prescribed medication in August 2011 for his poor sleep.  

In a letter received in May 2017, the Veteran's treating psychologist diagnosed him with chronic PTSD, with chronic autonomic arousal, insomnia, avoidance of crowds and overstimulated situations, emotional detachment, numbing of feelings, transient anxiety, and transient depression.  The psychologist based his diagnosis on numerous interviews and a review of the Veteran's records, in which the Veteran detailed constant hypervigilance to perform his duties with constant danger.  The psychologist opined that the constant hypervigilance caused his current PTSD, insomnia, hypervigilance, and adjustment disorder.  The psychologist found that the Veteran was able to perform his duties, but under tension.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  In this case, based upon the evidence of adjustment disorder with mixed emotional features and sleeping disturbances in service and the post-service evidence of a current mental disorder, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The record and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD.  The examiner is asked to determine whether the Veteran has PTSD, insomnia, hypervigilance, depressed mood, anxiety, and adjustment disorder.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder, including PTSD, had its clinical onset during active duty, if a psychosis was manifest within one year of service, or if a current psychiatric disability is related to any in-service disease, injury, or event, to include any of the alleged stressor events.

     Also, if the examiner finds that the Veteran meets the diagnostic criteria for diagnosis of PTSD made after service, the examiner should indicate whether the claimed stressors reported by the Veteran are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  The examiner must also specifically state whether or not the claimed stressor is related to the Veteran's military service to include constant hypervigilance.

     The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner is requested to especially review and address the report/assessment of Daniel J. Thompson, PhD. received in May 2017.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


